71 N.J. 173 (1976)
364 A.2d 545
IN THE MATTER OF ANTHONY F. DITRI, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Argued September 14, 1976.
Decided October 6, 1976.
Mr. Frederick C. Vonhof argued the cause for the Essex County Ethics Committee.
Respondent made no appearance.
PER CURIAM.
This is a disciplinary proceeding against an attorney. Numerous complaints of professional misconduct were filed against respondent charging him, in the main, with misuse and misappropriation of substantial trust funds. An audit of respondent's records under the auspices of the Central Ethics Unit in the Administrative Office of the Courts had disclosed the failure to maintain a trust account or adequate books and records as required by R. 1:21-6, and the issuance of numerous checks in connection with his practice of law which were returned marked "insufficient *174 funds" or "account closed." The audit also disclosed the misuse of monies held in trust, the amount of which could not be accurately determined by reason of the condition of respondent's records and the absence of any trust ledger.
At a hearing before the Essex County Ethics Committee respondent appeared and admitted that the charges against him were substantially true and he submitted his resignation, with prejudice, as a member of the bar under R. 1:20-10. However, the Committee, because of respondent's admitted gross misconduct involving fraud, deceit and misappropriation recommended that the resignation be rejected and that respondent be disbarred.
We concur in the Committee's recommendation. While resignation under R. 1:20-10 is tantamount to disbarment, certain instances of professional misconduct are so grievous as to require that the Court itself must impose the ultimate sanction. This is such a case. There are no extenuating circumstances. Respondent's explanation that he was under tremendous financial pressure, as a result of nonlegal business activities which adversely affected his finances and credit, is no excuse. The tendered resignation is refused. Instead, respondent's name is hereby ordered to be stricken from the Roll.
For disbarment  Chief Justice HUGHES, Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER and Judge CONFORD  7.
Opposed  None.